EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Changed the title to:
--COMBINATION WEIGHING APPARATUS WITH IMPROVED HOPPER ATTACHMENT WORKABILITY--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted in the European Search Report filed 17 November 2021, the closest prior art is WO 2018/056182 A2 (Ishida). The Ishida reference discloses a combination weighing apparatus (1; fig. 1) comprising: a hopper (6; fig. 1, 2} temporarily holding an article and discharging the article; and a support body detachably supporting the hopper, wherein the hopper has: a main body portion holding the article; and an attachment portion (20; fig. 2, 4) attaching the main body portion to the support body, the attachment portion has a first member (24; fig. 2, 4) extending along a width direction of the main body portion and a second member (23: fig. 2. 4) disposed upstream of the first member in a direction of movement of the article in the main body portion and extending along the width direction, the support body has an attached portion (40, 41, 42: fig. 2) to which the attachment portion of the hopper is attached, and 
MPEP §§ 2141.01(III); 2142; and, 2143.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856